DISMISS; Opinion Filed March 13, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01107-CV

       SEDELLIA ALSHARKI AND MYLES MACAWAY, Appellants
                             V.
           TOWNELAKE VILLAGE APARTMENT, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05076-E

                        MEMORANDUM OPINION
               Before Justices Partida-Kipness, Nowell, and Evans
                            Opinion by Justice Nowell

      Although directed to file their opening brief no later than February 24, 2020

and cautioned that failure to do so would result in dismissal of the appeal without

further notice, appellants have failed to file their brief.   See TEX. R. APP. P.

38.8(a)(1). Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).



                                          /Erin A. Nowell/
                                          ERIN A. NOWELL
                                          JUSTICE

191107F.P05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SEDELLIA ALSHARKI AND                       On Appeal from the County Court at
MYLES MACAWAY, Appellants                   Law No. 5, Dallas County, Texas
                                            Trial Court Cause No. CC-19-05076-
No. 05-19-01107-CV         V.               E.
                                            Opinion delivered by Justice Nowell,
TOWNELAKE VILLAGE                           Justices Partida-Kipness and Evans
APARTMENT, Appellee                         participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

Judgment entered this 13th day of March, 2020.




                                      –2–